DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deguchi et al. (US Patent No. 4,948,560).
Regarding claims 1, 13, and 19. An oxygenator comprising: 
a housing (1) having a blood inlet (7) and a blood outlet (8), the blood inlet extending into an interior of the housing (Fig. 1); 
a heat exchanger disposed within the housing, the heat exchanger coupled, at an inlet end, to a heat-exchange fluid inlet (col. 3 ll. 52 – col. 4, ll. 24); 
a gas exchanger (at least 2, 7, 8) disposed within the housing, the gas exchanger comprising a bundle of gas-exchange fibers (2) coupled, at a gas outlet end(6), to a gas- exchange fluid outlet; and 
at least one insulator (“insulating means”) configured to thermally insulate at least the gas outlet end of the bundle of gas-exchange fibers, the at least one insulator comprising at least one of an insulating material and an insulating chamber.  
an insulating chamber configured to receive an insulating fluid to thermally insulate at least the gas outlet end of the bundle of gas-exchange fibers (as in claim 13) (col. 2, ll. 19-66),
wherein the insulating chamber is at least partially defined by a channel defined in an inner surface of the second end cap (as in claim 19) (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 2, Deguchi also teaches that the at least one insulator comprising an insulating material, wherein the insulating material is transparent (i.e. polystyrene which is naturally transparent).  
Regarding claim 3, Deguchi also teaches that the insulating material comprises at least one of a transparent paint and a transparent adhesive tape (col. 2, ll. 19-66).  
Regarding claim 4, Deguchi also teaches the device wherein at least one insulator comprising an insulating chamber, wherein the insulating chamber is configured to receive an insulating fluid (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 5, Deguchi also teaches the device wherein the insulating fluid comprises a portion of a flow of heat-exchange fluid being provided to the oxygenator (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 6, Deguchi also teaches the device wherein a conduit disposed outside of the oxygenator housing and configured to provide the insulating fluid to the insulating chamber (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 7, Deguchi also teaches the device wherein the insulating chamber surrounds at least a portion of the housing (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 8, Deguchi also teaches the device wherein the oxygenator further comprises a first end cap disposed at a first end of the housing, and a second end cap disposed at a second end of the housing, and wherein the insulating chamber is partially defined between an outer surface of the second end of the housing and an inner surface of the second end cap (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 9, Deguchi also teaches the device wherein the insulating chamber is at least partially defined by a channel defined in an inner surface of the second end cap (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 10, Deguchi also teaches the device wherein a connecting channel defined in the inner surface of the second end cap, the connecting channel extending between a heat-exchange fluid inlet channel and the insulating chamber (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 11, Deguchi also teaches the device wherein an additional connecting channel defined in the inner surface of the second end cap, the additional connecting channel extending between the insulating chamber and a heat-exchange fluid outlet channel (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 12, Deguchi also teaches the device wherein the connecting channel and additional connecting channel are offset from one another (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  

Regarding claim 14, Deguchi also teaches the device wherein the insulating chamber surrounds at least a portion of the housing (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 15. The oxygenator of claim 13, the oxygenator further comprising a first end cap disposed at a first end of the housing, and a second end cap disposed at a second end of the housing, wherein the insulating chamber is bounded by the inner surfaces of a flange extending from the housing at the second end of the housing, and an inner surface of the second end cap (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 16, Deguchi also teaches the device wherein the insulating chamber comprises an annular chamber extending at least partially around the gas outlet end of the gas exchanger (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 17, Deguchi also teaches the device wherein the insulating fluid comprises a portion of a flow of heat-exchange fluid being provided to the oxygenator (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  
Regarding claim 18, Deguchi also teaches the device wherein an insulating material disposed on an outer surface of the housing (col. 2, ll. 19-66).  
Regarding claim 20, Deguchi also teaches the device wherein the insulating fluid comprises a portion of a flow of heat-exchange fluid being provided to the oxygenator (col. 3 ll. 52 – col. 4, ll. 24) (Fig. 1-2).  .  
Regarding claim 21, Deguchi also teaches the device wherein an insulating material disposed on an outer surface of the housing (col. 2, ll. 19-66).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781